Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
Cancel claims 1-6 and 15-20.
11. The method of claim 10, further comprising extracting one or more production fluids
14. The method of claim 7 [[1]], further comprising: signaling, via the actuator, each of the one or more flow control devices to enter a second configuration, wherein the second configuration is a production configuration operable to extract one or more production fluids from the subterranean formation adjacent the wellbore; and extracting one or more production fluids from the subterranean formation adjacent the well into the housing of each of the flow control devices and uphole via the production tubing.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings remain objected to because of the following:
 (3)  the screen 340 does not appear on Fig. 2, is drawn as a solid surface through which the “A” and “B” paths flows;
 (7)  the hatch marks to the left and to the right of the valve 330 are different which indicates two different structures, which, if different structures are intended they should be separately numbered and described in the specification (Figs. 3A and 3B); and
(8)  the lower of the three lines extending from the left on Fig. 2 has no additional drawing features to define it, particularly if such lower line is intended to be a corresponding tubing section to the tubing section at the right of Fig. 2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see the statement of reasons in the 9/10/2021 office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676